DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/21/2019 was filed on or after the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because the view number must be oriented in the same direction as the view so as to avoid having to rotate the sheet in figs. 1 and 2. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
The drawings are objected to because it appears the reference character 1a in fig. 7A has been used to designate two different parts.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
3’ in fig. 4A;
8a, 13a in fig. 7A;
10a in fig. 7B; and 
18a in fig. 10A
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “biasing member” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
The biasing member corresponds to a spring (p. 15, para. 2 of the specification).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “wherein said driven link (3) has a second cam configured to abut a second follower configured on said actuator link (5)” in lines 1-2, which renders the claim indefinite, because it is unclear how can there be the “second cam” and the “second follower” without claiming a first cam and a first follower. The Examiner recommends changing its dependency from claim 1 to claim 2.  

Allowable Subject Matter
Claims 1-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The most relevant prior art:
Mo (CN 204514103 U) teaches: a condensate recovery device (fig. 1) comprising a heat exchanger (5) and a vessel (11 to 16 including the gas inlet 12 and the gas outlet 13) having a condensate inlet (10), a condensate outlet (16), and a condensate outlet valve (15) for the purpose of recovering steam generated by the condensed water, thereby, reducing energy consumption (para. 2 of the translation). However, Mo fails to teach the vessel having a buoyant body and a four bar linkage defined by a fixed link, a crank connected to said fixed link and said buoyant body, a driven link connected to said fixed link, and a coupler link connected to said crank and said driven link; and an actuator link pivotally connected to a pivot and connected to a junction of said driven link and said coupler link via a biasing member, said actuator link configured to be displaced between a first stopper and a second stopper under influence of said biasing member; a first slider link coupled to said crank and configured to be linearly displaced under influence of said crank; and a condensate outlet valve connected to said first slider link and configured to open or close said condensate outlet port through a seat; wherein: the ratio of angular displacement of said crank to the angular displacement of said driven link is more than 1 in said four bar linkage; and the aspect ratio of said buoyant body is less than 2.

    PNG
    media_image1.png
    392
    514
    media_image1.png
    Greyscale

Annotated view of fig. 5 of Francart

Francart (US 5,141,405 A) teaches: a snap-over toggle linkage valve actuating mechanism (i.e. four bar linkage; fig. 5) in a vessel (fig. 1) having a gas inlet port (6, fig. 1), a gas outlet port (7, fig. 1), a liquid inlet (8, fig. 1), a liquid outlet (9, fig. 1), and a buoyant body (146, fig. 5). The snap-over toggle linkage valve actuating mechanism (i.e. four bar linkage) comprises a crank (172, fig. 5) connected to said fixed link (170, fig. 5) and said buoyant body (146, fig. 5), a driven link (116, fig. 5) connected to said fixed link (170, fig. 5), and a coupler link (173, fig. 5) connected to said crank (172, fug. 5) and said driven link (116, fig. 5); and an actuator link (120, fig. 5) pivotally connected to a pivot and connected to a junction of said driven link (116, fig. 5) and said coupler link (173, fig 5) via a biasing member (e.g. spring between two end caps 126 and 128, fig. 5). However, Francart fails to teach a first slider link coupled to said crank and configured to be linearly displaced under influence of said crank; and a condensate outlet valve connected to said first slider link and configured to open or close said condensate outlet port through a seat; wherein: the ratio of angular displacement of said crank to the angular displacement of said driven link is more than 1 in said four bar linkage; and the aspect ratio of said buoyant body is less than 2.

The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: 
an arrangement for removing condensate from a heat exchanger, said arrangement comprising: 
a vessel having a condensate inlet port in fluid communication with an outlet of said heat exchanger to receive condensate, a condensate outlet port in fluid communication with said condensate discharge pipe, a steam inlet port in fluid communication with a steam source, and a steam outlet port; 
a buoyant body disposed within said vessel; 
a four bar linkage defined by a fixed link, a crank connected to said fixed link and said buoyant body, a driven link connected to said fixed link, and a coupler link connected to said crank and said driven link; and 
an actuator link pivotally connected to a pivot and connected to a junction of said driven link and said coupler link via a biasing member, said actuator link configured to be displaced between a first stopper and a second stopper under influence of said biasing member. 
Particularly the four bar linkage (mechanism) where “a first slider link coupled to said crank and configured to be linearly displaced under influence of said crank; and a condensate outlet valve connected to said first slider link and configured to open or close said condensate outlet port through a seat; wherein: the ratio of angular displacement of said crank to the angular displacement of said driven link is more than 1 in said four bar linkage; and the aspect ratio of said buoyant body is less than 2” as claim in independent claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yumoto (US 5,655,888 A) teaches a combination pump and trap is disclosed which includes a snap-over mechanism useful for small floats with little buoyancy (i.e. linkage system with a float); and 
Francart (US 5,865,603 A) teaches a snap-over toggle linkage valve actuating mechanism for alternately opening and closing a gas inlet valve and a gas outlet valve (see fig. 2). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG H PARK whose telephone number is (571)272-4636.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANG H. PARK/
Examiner
Art Unit 3763



/LARRY L FURDGE/Primary Examiner, Art Unit 3763